Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 12/2/2021 in which claims 1, 10, and 14 were amended and claims 2 and 16 were cancelled.
Claims 1, 3-15, and 17-19 remain pending and are presented for examination.
Election/Restrictions
Claims 1, 3, 5-8, 11-14, and 17-19 are allowable over the prior art of record. The restriction requirement between Species I and Species II , as set forth in the Office action mailed on 6/16/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/16/2021 is partially withdrawn.  Claims 4 and 9, directed to species II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 15, directed to species II is withdrawn from consideration because it does not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Examiner notes that if the allowable subject matter incorporated into claim 14 is incorporated into claim 15, claim 15 would then require the allowable subject matter of allowable claims and would be no longer considered withdrawn and be allowed. If claim 15 is not amended with the allowable subject matter of claim 14, it should be cancelled by applicant or it will be cancelled by Examiner as it was withdrawn without traverse.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The entire limitation of claim 10 is unclear as it doesn’t make sense as to what is being claimed. Is it that the third and sixth metal pads are electrically separated from a wiring? Is it that the third and sixth metal pads are non-electrically connected to the wiring? What is the wiring? The limitation wording needs to be changed so as to make clear what is occurring. Further, Examiner believes that “a wiring” should be –the first wiring–. Appropriate correction is required.
Allowable Subject Matter
Claims 1, 3-9, 11-14, and 17-19 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1: the closest prior art, Kwon (US 2019/0123088 and Kwon hereinafter), discloses a semiconductor device (Fig. 1B) comprising: a first semiconductor chip (200) including a first metal pad (see inserted Figure below) and a second metal pad ([0019]; see inserted Figure below); and a second semiconductor chip (100) including a third metal pad (see inserted Figure below) and a fourth metal pad ([0019]; see inserted Figure below), the third metal pad joined to the first metal pad, the fourth metal pad coupled to the second metal pad via a dielectric layer (134), wherein the second semiconductor chip is coupled to the first semiconductor chip via the first metal pad and the third metal pad (Fig. 1B; [0019]). Kwon fails to expressly disclose wherein the first semiconductor chip includes a first semiconductor element and a first wiring layer, a first end of the first wiring layer is coupled to at least one of the first metal pad or the second metal pad, at least a portion of a second end of the first wiring layer is coupled to the first semiconductor element, the second semiconductor chip includes a second semiconductor element and a second wiring layer, a first end of the second wiring layer is coupled to at least one of the third metal pad or the fourth metal pad, and at least a portion of a second end of the second wiring layer is coupled to the second semiconductor element.
As to claim 7: see paragraph 19 in the Office action mailed 9/7/2021.
As to claim 14: the closest prior art, Kwon, discloses a method for manufacturing a semiconductor device, comprising: providing a first semiconductor chip (200) having a first metal pad and second metal pad (see previously inserted Figure; [0019]); disposing, on the first semiconductor chip (200), a second semiconductor chip (100) including a third metal pad and a fourth metal pad so that the first metal pad and the third metal pad face each other and the second metal pad and the fourth metal pad face each other via the insulating layer (see previously inserted Figure; [0039] insulating layer 134); and stacking the first semiconductor chip and the second semiconductor chip by joining (joined by way of via) the first metal pad and the third metal pad (see previously inserted Figure). Kwon fails to expressly disclose forming an insulating layer on the second metal pad of the first semiconductor chip. Yamashita discloses forming an insulating layer (222) on the second metal pad (220) of the first semiconductor chip (Fig. 5A; [0060]). Kwon in view of Yamashita fail to expressly disclose wherein the first metal pad and the second metal pad are embedded in a first insulating layer so as to have exposed surfaces, respectively, the third metal pad and the fourth metal pad are embedded in a second insulating layer so as to have exposed surfaces, respectively, and the first semiconductor chip and the second semiconductor chip are stacked by joining the first metal pad and the third metal pad and by joining the first insulating layer and the second insulating layer.
Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive. 
In the remarks, applicant argues in substance that the amendment to claim 10, namely changing “the first wiring” to “a wiring” overcomes the 35 USC 112 2nd paragraph rejection. 
Examiner respectfully traverses applicant’s remarks. Examiner was not indicating that the issue was an antecedent basis with “the first wiring.” In fact, Examiner believes that “the first wiring” was correct (and “a wiring” is not correct). The issue is with the wording of the claim. It is unclear what is meant by the third and sixth metal pads “electrically non-conducting with a wiring”. Is it that the third and sixth metal pads are electrically separated from a wiring? Is it that the third and sixth metal pads are non-electrically connected to the wiring? What is the wiring? The limitation wording needs to be changed so as to make clear what is occurring.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813